





FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE ("Amendment") is made effective as of November
19th 2012 (the "Effective Date"), by and among WEST·BLOOM INDUSTRIAL, LLC, a
Minnesota limited
liability company ("Landlord"), ATMI PACKAGING, INC., a Minnesota corporation
("Tenant"), and
ATMI, INC., a Delaware corporation ("Guarantor").


RECITALS


A. West Real Estate and Management, Inc., a Minnesota corporation ("Original
Landlord"), and Tenant previously entered into that certain Lease dated October
21, 2004 (the "Original Lease") pertaining to certain "leased premises," as more
particularly described in the Original Lease, located at 10851 Louisiana Avenue
South. Bloomington, Minnesota, consisting of approximately 68,040 square feet.
The Original Lease was amended by that certain First Addendum to Lease dated
February 23, 2005 ("First Addendum"), that certain First Amendment to Lease
dated September 23, 2008 ("First Amendment"), that certain Second Amendment to
Lease dated March 5, 2009 (''Second Amendment"), that certain Third Amendment to
Lease dated February 5,2010 ("Third Amendment”), and that certain Fourth
Amendment to Lease dated May 12, 2010 ("Fourth Amendment"). Collectively, the
Original Lease, First Addendum, First Amendment, Second Amendment, Third
Amendment, and Fourth Amendment are referred to herein as the "Lease".


B. Original Landlord assigned its interest in the Lease to Landlord pursuant to
that certain
Assignment and Assumption of Leases dated June 26, 2012.


C. Guarantor has guaranteed all of Tenant's obligations under the Lease.


D. Landlord, Tenant and Guarantor desire to amend certain terms of the Lease,
subject to the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


AGREEMENT


1. DEFINITIONS. Any term capitalized herein but not otherwise defined herein
shall have the meaning provided for in the Lease.


2.    EXTENSION OF LEASE TERM. 'The expiration date of the term of the Lease is
hereby extended to August 31, 2018 (the "Expiration Date',). For purposes of the
Lease, the period commencing on September 1, 2013 and expiring on August 31,
2018 is referred to as the "Extended Term".     Notwithstanding anything in the
Lease to the contrary, Tenant has no rights of first refusal or first offer on
any space in the building of which the leased premises is a part.


3. BASE RENT. Tenant shall pay the following base rent during the Extended Term:


Term
S/Square Foot
Annual Base Rent
Monthly Base Rent
9/1/2013 - 8/31/2014
$5.10
347.004.00
$28,917.00
9/1/2014 - 8/31/2015
$5.20
$353,808.00
$29,484.00














--------------------------------------------------------------------------------





9/1/2015 - 8/31/2016
$5.31
$361,292.40
$30,107.70
9/1/2016 - 8/31/2017
$5.41
$368,096.40
$30,674.70
9/1/2017 - 8/31/2018
$5.52
$375,580.80
$31,298.40



All such base rent will be payable by Tenant in accordance with the terms of the
Lease. In addition to base rent, during the Extended Term, Tenant shall continue
to pay all additional rent (including without limitation real estate taxes and
Operating Expenses) in accordance with the terms and conditions of the Lease,
without offset or demand.


4. EARLY TERMINATION OPTION. Provided that Tenant is not in default under the
terms and conditions of this Lease, either at the time of exercise or the time
of termination, subject to and in accordance with this Section 4, Tenant may
terminate the Lease prior to the Expiration Date (the "Early Termination
Option"), such termination to be effective as of August 31, 2016 (the "Early
Termination Date"). To exercise the Early Termination Option, Tenant must: (a)
deliver written notice to Landlord indicating that Tenant desires to terminate
the Lease at least nine (9) months prior to the Early Termination Date; and (b)
concurrently with delivery of such written notice, pay to Landlord a payment
equal to four (4) months of base rent at the rate in effect at the time of such
notice, plus an amount equal to any unamortized brokerage commissions paid to
Tenant's Broker (defined below) in connection with this Amendment. Tenant is not
entitled to exercise the Early Termination Option if Tenant is in default under
the Lease either when Tenant delivers the exercise notice to Landlord or upon
the Early Termination Date. The Early Termination Option shall automatically
terminate and be of no further force and effect if: (1) Tenant fails to deliver
notice of Tenant's desire to exercise the Early Termination Option within the
time frame specified herein; or (2) Tenant fails to meet the terms and
conditions for the Early Termination Option as set forth herein. The Early
Termination Option may not be assigned or transferred by Tenant. Except as
provided in this Section 4, Tenant has no other options to terminate the Lease.


6. CONDITION OF PREMISES. Tenant is in possession of the leased premises and
accepts the same "as is" without any agreements, representations, understandings
or obligations on the part of Landlord to perform any alterations, repairs or
improvements, except the improvements as provided in Section 7 below.


7. LEASEHOLD IMPROVEMENTS. Landlord shall complete, or cause to be completed,
within a reasonable time after the Effective Date of this Lease, the following
improvements upon the terms and conditions of this Section 7:


(a) Parking Lot: Landlord shall, at its sole cost and expense, repair all
depressions located on the parking lot which, in the opinion of a licensed
professional, constitute a hazard as a result of such depressions collecting
water and the freezing of such collected water.


(b) Front Office HVAC: Landlord shall (i) rebalance the HVAC system serving the
front office of the leased premises, and (ii) install a thermostat in the front
office or the conference room, the final location of which is to be determined
by Landlord and Tenant. Landlord shall be responsible for the cost of the
improvements described in this Section 7(b) in an amount not to exceed
$5,800.00. Tenant shall be responsible for the costs of the improvements
described in this Section 7(b) to the extent that they exceed $5,800. At
Landlord's election, Tenant shall pay any such costs in excess of $5,800.00
directly to the applicable provider or reimburse Landlord within ten (10) days
after receipt of an invoice therefor.


(c) Electrical Panel Expansion: Landlord shall expand the electrical panel that
serves the front office of the leased premises, the specifications and location
of which shall be determined by




--------------------------------------------------------------------------------





Landlord and Tenant. Landlord shall be responsible for the cost of the
improvements described in this Section 7(c) in an amount not to exceed
$14,000.00. Tenant shall be responsible for the costs of the improvements
described in this Section 7(c) to the extent that they exceed $14,000.00. At
Landlord's election, Tenant shall pay any such costs in excess of $14,000.00
directly to the applicable provider or reimburse Landlord within ten (10) days
after receipt of an invoice therefore.


Landlord shall not charge Tenant a construction management fee for the
improvements described in this Section 7. Landlord and Tenant shall work in good
faith to competitively bid the scope of the work for the improvements described
in Sections 7(b) and 7(c) to at least three mutually acceptable contractors
and/or specialty vendors. Tenant shall allow Landlord and its agents,
representatives and contractors to access the leased premises at all reasonable
times to complete the improvements described in this Section


8. EXTENSION OPTION. Provided that Tenant is not in default under any of the
terms and conditions of the Lease (as amended hereby), Tenant shall have the
right to extend the term of the Lease for one additional period of sixty (60)
months (the "Extension Option") from and after the Expiration Date (the
"Extension Termination Date") by written notice to Landlord given at least nine
(9) months prior to the Expiration Date. In the event the Extension Option is
timely exercised, the term of the Lease shall be extended on the same terms and
conditions, except that the base rent during the Extension Option term shall be
equal to the fair market rental value of the leased premises, as determined
below. Except as provided in this Section 8, Tenant has no other options to
extend or renew the term of the Lease.


Landlord and Tenant shall endeavor in good faith to reach agreement on the then
current fair market rental value of the leased premises. In no event shall the
base rent for the Extension Option term be less than the base rent for the last
year of the Extended Term.


If Landlord and Tenant are unable to agree on the fair market rental value of
the leased premises on or before the date that is one hundred twenty (120) days
prior to the Expiration Date, the same shall be determined by
arbitration conducted in accordance with the rules and regulations of the
American Arbitration Association ("AAA"). The parties shall attempt to agree on
a single arbitrator (a "Referee"). The Referee must be a real estate broker
licensed by the jurisdiction where the leased premises is located with at least
ten (10) years of leasing experience in the locality where the leased premises
is located. If the parties cannot agree on the appointment of the Referee either
party may request the AAA to appoint a Referee meeting the foregoing
requirements. If the AAA shall fail to appoint such a Referee within ten (10)
days of such request, either party may apply to a court of competent
jurisdiction for the appointment of a Referee. Within fifteen (15) days after
the selection of the Referee, the parties shall submit to the Referee their
respective estimates of the fair market rental value of the leased premises.
Within thirty (30) days following the selection of the Referee, the Referee
shall, without adding to, subtracting from or otherwise modifying the Lease (as
amended hereby) or such estimates, select one of the estimates to be the fair
market rental value. The Referee's decision shall be final.


If the base rent for the Extension Option term is not determined prior to the
commencement of such Extension Option term, Tenant shall continue to pay the
base rent for the term as currently in effect pursuant to the Lease (as amended
hereby). When the fair market rental value for the Extension Option term is
determined, the base rent for such period shall be recomputed and if such
recomputed base rent for such period is in excess of such interim base rent paid
for such period, Tenant shall immediately pay Landlord an amount equal to such
excess. Conversely, if such recomputed base rent for such period is less than
such interim base rent paid for such period, Landlord shall apply such amount
against the next installment(s) of base rent coming due under the Lease (as
amended hereby).




--------------------------------------------------------------------------------





9. SECURITY DEPOSIT. Landlord acknowledges that it is holding a security deposit
in the amount described in the Original Lease. Landlord shall continue to hold
such Security Deposit pursuant to the terms of the Lease.


10. MISCELLANEOUS. With the exception of those matters set forth in this
Amendment, Tenant's leasing of the leased premises shall be subject to all
terms, covenants and conditions of the Lease. In the event of any express
conflict or inconsistency between the terms of this Amendment and the terms of
the Lease, the terms of this Amendment shall control and govern. Except as
expressly modified by this Amendment, all other terms and conditions of the
Lease are hereby ratified and affirmed. The parties acknowledge that the Lease
is a valid and enforceable agreement and that Tenant holds no claims against
Landlord or its agents which might serve as the basis of any set-off against
accruing rent and other charges or any other remedy at law or in equity. This
Amendment may be signed in counterparts, each of which shall be deemed to be an
original, and all of such counterparts shall constitute one agreement. The Lease
as modified by this Amendment constitutes the complete agreement between the
parties and supersedes any prior oral or written agreements between the parties.
Delivery by Landlord or Tenant of faxed or emailed signatures of this Amendment
shall be deemed original signatures for all purposes.


11. BROKERAGE. Tenant represents and warrants to Landlord that it has not had
any dealings with any realtors, brokers, finders or agents in connection with
this Amendment except for CBRE ("Tenant's Broker"), and agrees to release,
indemnify, defend and hold Landlord harmless from and against any claim based on
the failure or alleged failure to pay any realtors, brokers, finders or agents
other than Tenant's Broker and from any cost, expense or liability for any
compensation, commission or charges claimed by any realtors, brokers, finders or
agents other than Tenant's Broker claiming by, through or on behalf of it with
respect to the Lease or the negotiation of this Amendment. Landlord will pay a
leasing commission to Tenant's Broker, which shall be due and payable pursuant
to a separate commission agreement between Landlord and Tenant's Broker.


12. TENANT REPRESENTATIONS. Tenant hereby represents to Landlord that there has
been no assignment of Tenant's interest under the Lease and no sublease of all
or any portion of the leased premises by Tenant. Without limiting any of the
foregoing or any other provision of the Lease, Tenant hereby reaffirms and
acknowledges its representations and warranties made under the Original Lease
pursuant to Section 28.2 thereof regarding Hazardous Materials and Tenant's
indemnification obligations under Section 35.1 thereof. To Tenant's knowledge,
there are no existing defenses, claims or offsets which Tenant has against the
enforcement of the Lease, and Landlord and Tenant are not currently in default
under the Lease.


13. NOTICE. Landlord hereby notifies Tenant that Landlord's notice address shall
be: 1660
Highway 100, Suite #105, St. Louis Park, MN 55416.


14. ADDITIONAL TENANT WORK. Landlord hereby approves of the additional leasehold
improvements specifically defined by the "scope of work" as set forth on the
attached Exhibit A ("Additional Work") and the drawing also attached as Exhibit
A (the "Leasehold Improvement Plans"). Except for the Additional Work as
described in the Leasehold Improvement Plans, Landlord does not consent to or
approve of any other alterations or improvements to the leased premises.
Paragraph 4 of the First Amendment (as amended) is hereby amended to include all
of the Additional Work as an addition to those items already defined in numbers
1-5 therein. Tenant hereby acknowledges, agrees and confirms that at the
expiration or sooner termination of the Lease, Tenant shall be required to
remove the Additional Work and restore the leased premises to its original
condition as set forth in Section 9 of the Lease (as amended).


[Signature page follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the foregoing Amendment is dated effective as of the date
and year first
above written.




LANDLORD:
 
 
 
WEST-BLOOM INSTRUSTRIAL, LLC
 
 
 
 
By: 
/s/ Thomas E. Noble
 
 
Thomas E. Noble
 
 
Its: Chief Manager



TENANT:


 
 
ATMI PACKAGING. INC.
 
 
 
 
By: 
/s/ Timothy C. Carlson
 
 
Timothy C. Carlson
 
 
Its: Executive VP & CFO



GUARANTOR:


 
 
Guarantor hereby reaffirms and shall be bound by
 
 
the Guaranty attached as Exhibit B to the Original Lease.
 
 
 
ATMI.INC.
 
 
 
By: 
/s/ Douglas A. Neugold
 
 
Douglas A. Neugold
 
 
Its: President & CEO







      















--------------------------------------------------------------------------------





EXHIBIT A


Leasehold Improvement Plans and Scope of Work/Additional Work


November 19, 2012


This letter defines the installation and removal/repair methods of a 3/4 inch
natural gas line feed for the to be installed generator on the building's north
side. At lease termination and at its cost, ATMI agrees to repair damage to the
exterior fabcon panel in the following manner.


The gas line will be mounted to the fabcon panel with three single hole split
ring clamps each secured by a 3/8 inch mounting screw. Each hole will be a
maximum of 1/2 inch in diameter. A maximum of four single hole split ring clamps
will be allowed. However, it is expected that three will be used as the exact
gas line mounted on the northwest comer of the building has the same three
clamps securing it.


These 4 holes will be repaired by installing a lightweight concrete in the holes
and finishing the interior by smoothing the installed concrete and finishing the
exterior with color matching aggregate to be purchased and supplied by the panel
manufacturer, Fabcon, at 952-707-5500.
[exhibita.gif]


